Per Curiam.
This is an action for damages alleged to have been received by the respondent in an assault and battery made upon her by the appellant.
The principal question upon this appeal is which was the aggressor in the affray. There is hopeless conflict in the evidence upon this question. The trial court found that the defendant was the aggressor. We have read the entire record with care, and are not convinced that the trial court was wrong in this conclusion.
The judgment is therefore affirmed.